United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bell, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1416
Issued: April 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 27, 2016 appellant filed a timely appeal from a January 26, 2016 merit decision
and a June 2, 2016 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that his
claimed medical conditions were causally related to the July 17, 2015 work incident; and
(2) whether OWCP properly denied appellant’s request for reconsideration of the merits of his
claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101-8193.

FACTUAL HISTORY
On July 21, 2015 appellant, then a 63-year-old window/distribution clerk, filed a
traumatic injury claim (Form CA-1) alleging that on July 17, 2015 he injured his spine and lower
back when lifting a broken mail tray. He stopped work on July 20, 2015 and has not returned.
On the claim form, appellant’s supervisor, C.P., a customer services supervisor, indicated that
appellant had previously received treatment for a nonemployment-related back injury.
In a July 20, 2015 statement, appellant described the defective mail tray and how the
injury occurred. He also noted that he was retiring in a few months due to his health. Appellant
submitted a February 24, 2014 magnetic resonance imaging (MRI) scan report along with several
work status medical reports.
In a June 30, 2015 work status report, Dr. Bradley E. Steele, an orthopedic surgeon,
provided work restrictions for the period June 30 through August 30, 2015.
In a July 18, 2015 report, Dr. Stephen R. Greene, a specialist in preventative medicine,
noted that appellant was injured on July 17, 2015. Due to his abnormal clinical examination and
extensive history of back injury, he placed appellant on modified work from July 18 to 20, 2015.
In a July 23, 2015 work status report, Dr. Daniel Tjin-Kok Lim, an internist with Kaiser
Permanente (Kaiser), placed appellant off work for uncontrolled symptoms of hypertension from
July 23 through 25, 2015. He noted that appellant would be able to return to work at full
capacity on July 26, 2015.
By an August 4, 2015 letter, OWCP advised appellant of the deficiencies in his claim and
provided him the opportunity to submit additional factual and medical evidence. This included
providing a report from his attending physician which contained an opinion of how the alleged
incident of July 17, 2015 caused or contributed to the condition which appellant was claiming
and which supports, by medical rationale and objective findings, that a work-related condition
had occurred. In addition, appellant was requested to address his preexisting conditions of
degenerative disc disease at L4-L5 and L4-S1 and compression fractures throughout the thoracic
and first lumbar vertebrae, which had been revealed in a November 2, 2007 magnetic resonance
imaging (MRI) scan. OWCP noted that appellant had indicated that his preexisting back
conditions were nonindustrial in nature.
In an August 10, 2015 response, appellant indicated that he suffered a work injury on
January 26, 2003 when a big rig hit him from behind in his postal truck. He indicated that the
claim was managed under File No. xxxxxx337 and accepted for lumbar strain and cervical strain.
Appellant received no lost time from work as a result of the injury and received conservative
medical treatment. He stated that the accident also caused his bulging discs and other back
problems as he never had any back problems prior to that accident. Appellant also stated that on
January 1, 2014 he fell on his back while cutting a tree in his backyard and had suffered two
hairline fractures on his spine. He indicated that he was treated at Kaiser for several months and
given medicines, physical therapy, and acupunctures. In an August 3, 2015 statement, appellant
requested that his claim be amended to include his right shoulder. A photograph of the defective
tray was provided.

2

OWCP received a September 4, 2015 report of investigation and additional medical
reports, which included medical reports already of record, and medical and diagnostic reports
which predated the alleged July 17, 2015 work injury.
In a March 26, 2014 report, Dr. Paul Su-Chay Hwang, a physiatrist, reviewed appellant’s
health conditions of lumbar disc degeneration, spinal stenosis of cervical spine, lumbar
radiculopathy, vertebra (back bone) fracture, and cervical disc degeneration.
In a May 31, 2015 MRI scan of his right shoulder, Dr. Ramana Muthyala, a radiologist,
accessed mild degenerative change of the acromioclavicular joint and small joint effusion and
possible tendinosis.
In a July 20, 2015 work status report, Dr. Chi Kit Cheung, a preventative medicine
specialist with Kaiser, placed appellant in off work status from July 20 to 22, 2015, after which
time he could return to work full capacity.
In a July 22, 2015 work status report, Dr. Paul H. Woodworth, an orthopedic surgeon also
with Kaiser, diagnosed right rotator cuff syndrome and placed appellant on modified activity
from July 22 through August 30, 2015.
In a July 22, 2015 report of occupational injury or illness, Dr. Cheung noted that
appellant reported that on July 17, 2015 he had “lifted equipment that had a hole and hurt [his]
back.” He further noted that appellant has not returned to work, has prior spinal stenosis, not
work related, and that the bilateral low back pain was worse with movement and relieved by rest
and pain medication. Dr. Cheung reported examination findings and diagnosed low back pain.
He opined that appellant was temporarily totally disabled from July 20 through 22, 2015 and
could return to work without restriction on July 23, 2015.
In a July 24, 2015 work status report, Dr. Hwang diagnosed lumbar disc degeneration,
lumbar muscle strain, lumbar vertebral osteoporotic, sequela and placed appellant off work from
July 24 to August 1, 2015 with modified duty from August 2 through 30, 2015.
In a July 30, 2015 work status report, Dr. Thai Trong Do, an internist with Kaiser, placed
appellant off work from July 30 through August 3, 2015 due to the July 17, 2015 injury. In a
July 31, 2015 report, he indicated that appellant was injured at work on July 17, 2015 when he
developed low back pain after lifting heavy boxes at work. Dr. Trong Do diagnosed T11-T12
vertebral traumatic wedge compression fracture and low back pain. Appellant was placed off
work from July 30 through August 3, 2015 due to incapacitating injury or pain.
In an August 3, 2015 work status report, Steve Dae Kim, D.O., a physiatrist, noted that
appellant was injured on July 17, 2015. He placed appellant off work from August 3
through 14, 2015.
In an August 5, 2015 report, Dr. Woodworth reviewed appellant’s right rotator cuff
syndrome.
In August 11, 2015 thoracic and lumbar spine MRI scans, Dr. Marwan Hassan Saab, a
radiologist, indicated an impression of mild healing chronic compression fractures of T12 and
3

L1, with no evidence of acute fracture. Multilevel spondylosis resulted in mild spinal stenosis at
L4-L5.
In an August 14, 2015 report, Dr. Hwang diagnosed appellant with lumbar disc
degeneration, lumbar muscle strain, sequela, and right shoulder muscle strain, sequela.
Appellant was placed off work from August 15 through 30, 2015 and modified activity from
August 31 through September 30, 2015.
In an August 18, 2015 report, Dr. Thomas F. Day, an orthopedic surgeon, opined that
appellant’s compression factures appeared old; therefore, no brace or spine surgery was needed.
Appellant was to continue with conservative management of back pain flare-ups.
By decision dated September 4, 2015, OWCP denied appellant’s claim as the medical
evidence of record did not contain only evidence for the condition of spine/low back and right
shoulder as he failed to submit any medical evidence containing a medical diagnosis or medical
evidence in connection with his employment work factors or exposures.
On October 29, 2015 OWCP received appellant’s October 23, 2015 request for
reconsideration. Appellant argued that he submitted an October 20, 2015 medical report from
Dr. Cheung.2 He also indicated that the July 30, 2015 report from Dr. Trong Do confirmed that
he has back pain and therefore missed work. Appellant contended that causal relationship was
not needed in his case because he has a history of back problems and the broken tray was a
mitigating factor of his injury. Evidence previously of record along with new evidence including
copies of pay stubs and requests for job help was also submitted.
In a July 18, 2015 doctor’s first report, Dr. Greene reported appellant’s description of the
July 17, 2015 work incident. He also noted that appellant had previous work-related back
injuries (exact dates unknown) and a nonwork-related back injury in January 2014 when he fell
while cutting some trees. Appellant has had orthoscopic surgery on both knees and also has been
treated for recurrent bilateral shoulder pain. Dr. Greene diagnosed lumbosacral strain. Appellant
was placed on modified work due to his abnormal clinical examination and his fairly extensive
history of back injury.
In a July 22, 2015 report, Dr. Woodworth noted that appellant had pain and loss of
motion of the right shoulder for three months. He indicated that there was no history of trauma,
but aggravation at work. A diagnosis of right shoulder impingement syndrome and loose body
subacromial space was provided. Appellant was placed on modified duty for one month.
In a July 24, 2015 report, Dr. Hwang indicated that appellant had neck and low back pain
from arthritis and compression fractures. He reported that on July 17, 2015 appellant lifted
something at work and hurt his low back and right shoulder. Dr. Hwang reviewed objective
testing and presented examination findings. He diagnosed lumbar degenerative disc disease,
lumbar and thoracic compression fractures, lumbar strain, and right shoulder pains. Dr. Hwang
indicated that appellant should practice activity modification.

2

There is no evidence of this report on file.

4

In a July 31, 2015 report, Dr. Trong Do noted that appellant was injured on July 17, 2015
at work. He diagnosed fracture vertebrae without spinal cord injury, thoracic, closed and low
back pain.
In an August 3, 2015 report, Dr. Kim noted the date of injury of July 17, 2015 and that
appellant developed low back pain after lifting heavy boxes at work. A diagnosis of low back
pain and lumbar vertebral traumatic wedge compression fracture was provided. Objective
testing was ordered and appellant was placed off work from August 3 through 14, 2015. In an
August 4, 2015 report, Dr. Kim indicated that appellant had mild-to-moderate compression
fracture of T12 and mild L1 compression fracture. He indicated that the T12 compression
fracture appeared worse in comparison to its status on July 8, 2015. Dr. Kim diagnosed low back
pain and lumbar vertebral traumatic wedge compression fracture and referred appellant for
physical therapy. Appellant was placed off work from August 3 through 14, 2015.
In a September 21, 2014 report, Dr. Hwang reported that appellant aggravated his low
back while lifting at work. He reviewed appellant’s low back pain.
By decision dated January 26, 2016, OWCP denied modification of its prior decision. It
found that the medical evidence failed to connect his injury to a specific diagnosis.
On March 7, 2016 OWCP received appellant’s March 7, 2016 request for
reconsideration. Appellant submitted several statements, numerous diagnostic test results, and
medical documents that predated his July 17, 2015 injury as well as duplicate medical reports
already of record.
In a March 2, 2016 letter, Dr. Hwang indicated that he has been treating appellant since
January 30, 2014, after his fall while cutting trees at home, and for his history of work-related
injury in 2004. He indicated that he diagnosed cervical strain, lumbar strain, thoracic strain,
cervical degenerative disc disease, lumbar degenerative disc disease and thoracic degenerative
disc disease. Dr. Hwang placed appellant on modified light duty at work and referred him to
physical therapy. Dr. Hwang noted that the MRI scan showed cervical spinal stenosis and
lumbar spinal stenosis along with a lumbar and thoracic compression fractures. He continued to
see appellant every one to two months afterwards. Dr. Hwang indicated that he evaluated
appellant for the July 17, 2015 work-related injury and had diagnosed lumbar strain and shoulder
strain.
A copy of a partial July 17, 2015 authorization for examination and/or treatment (Form
CA-16) was provided.
By decision dated June 2, 2016, OWCP denied appellant’s request for reconsideration as
the evidence submitted was insufficient to warrant merit review of the prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
5

disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components that must be considered
conjunctively. First, the employee must submit sufficient evidence to establish that he actually
experienced the employment incident that is alleged to have occurred.5 An employee has not
met his or her burden of proof of establishing the occurrence of an injury when there are such
inconsistencies in the evidence as to cast serious doubt upon the validity of the claim.6 Second,
the employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.7
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8 Neither the fact that a disease or
condition manifests itself during a period of employment nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.9
ANALYSIS -- ISSUE 1
OWCP accepted that appellant’s duties required lifting mail trays and that on July 17,
2015 he had lifted a broken mail tray. Appellant indicated that he felt pain in his thoracic and
lower back and claimed back conditions. He also claimed a right shoulder condition.
The issue presented is whether the medical evidence submitted is sufficient to establish a
medical condition caused by lifting the broken mail tray on July 17, 2015. As indicated above,
the medical evidence must include a proper factual and medical history, with an opinion on
3

Joe D. Cameron, 41 ECAB 153 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

5

Gary J. Watling, 52 ECAB 278 (2001).

6

S.N., Docket No. 12-1222 (issued August 23, 2013); Tia L. Love, 40 ECAB 586, 590 (1989).

7

Deborah L. Beatty, 54 ECAB 340 (2003).

8

Solomon Polen, 51 ECAB 341 (2000).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

causal relationship between a diagnosed condition and the July 17, 2015 incident. The opinion
on causal relationship must be supported with sound medical rationale. In reviewing the medical
evidence of record, the Board finds that there is no medical report that meets the above
standard.10 Prior to the July 17, 2015 work incident, Dr. Steele had provided work restrictions
for the period June 30 through August 30, 2015 in his June 30, 2015 work status report.
However, Dr. Steele failed to provide a diagnosis.
With regard to his thoracic and lower back conditions, the record reflects that appellant
has preexisting back conditions. Under File No. xxxxx337, appellant has an accepted lumbar
strain and cervical strain conditions from a January 26, 2003 work injury. He also has two
hairline fractures of the spine stemming from a January 1, 2014 nonwork-related incident.
Appellant submitted numerous medical reports regarding his back condition. In a July 18, 2015
doctor’s first report, Dr. Greene reported appellant’s description of the July 17, 2015 work
incident. He also noted that appellant had previous work-related back injuries (exact dates
unknown) and a nonwork-related back injury in January 2014 when he fell while cutting some
trees. Dr. Greene also noted that appellant has had orthoscopic surgery on both knees and also
has been treated for recurrent bilateral shoulder pain. He diagnosed lumbosacral strain and
placed appellant on modified work due to his abnormal clinical examination and his fairly
extensive history of back injury. However, Dr. Greene failed to provide an opinion on causal
relationship or any medical rationale explaining why appellant’s lumbosacral strain was causally
related to the employment incident.11 Thus, his opinion is of limited probative value.
In a July 20, 2015 work status report, Dr. Cheung placed appellant in an off-work status
from July 20 to 22, 2015. However, he failed to diagnose a condition or provide a history of the
July 17, 2015 work incident. In a July 22, 2015 report of occupational injury or illness,
Dr. Cheung noted the history of the July 17, 2015 work incident and that appellant had prior,
nonwork-related spinal stenosis. Dr. Cheung diagnosed low back pain without providing a
definitive diagnosis or an opinion on causal relationship.12 Medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship. Thus, Dr. Cheung’s reports are of limited probative value.
In a July 24, 2015 report, Dr. Hwang indicated that appellant had neck and low back pain
from arthritis and compression fractures. He noted that on July 17, 2015 appellant had lifted
something at work and hurt his low back and right shoulder. Dr. Hwang diagnosed lumbar
degenerative disc disease and lumbar and thoracic compression fractures and lumbar strain and
right shoulder pains. In his July 24, 2015 work status report, Dr. Hwang diagnosed lumbar disc
degeneration, lumbar muscle strain, lumbar vertebral osteoporotic, sequela and placed appellant
off work from July 24 to August 1, 2015 with modified duty from August 2 through 30, 2015. In
an August 14, 2015 report, Dr. Hwang diagnosed appellant with lumbar disc degeneration,
lumbar muscle strain, sequela, and right shoulder muscle strain, sequela. Appellant was placed
10

See E.R., Docket No. 16-1029 (issued August 11, 2016).

11

See Ronald D. James, Sr., Docket No. 03-1700 (issued August 27, 2003); Kenneth J. Deerman, 34 ECAB 641
(1983) (the evidence must convince the adjudicator that the conclusion drawn is rational, sound, and logical).
12

See G.B., Docket No. 15-1138 (issued July 13, 2016); A.D., 58 ECAB 149 (2006).

7

off work from August 15 through 30, 2015 and modified activity from August 31 through
September 30, 2015. In a September 21, 2014 report, Dr. Hwang reported that appellant
aggravated his low back while lifting at work. While Dr. Hwang was familiar with the July 17,
2015 work incident, he did not offer an opinion on the cause of appellant’s current medical
conditions. The Board has held that medical evidence which does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.13 Thus, Dr. Hwang’s reports are of limited probative value.
In a July 31, 2015 report, Dr. Trong Do indicated that appellant was injured at work on
July 17, 2015 when he developed low back pain after lifting heavy boxes at work. He diagnosed
T11-T12 vertebral traumatic wedge compression fracture and low back pain and placed appellant
off work from July 30 through August 3, 2015 due to the July 17, 2015 work incident. However,
Dr. Trong Do failed to provide a rationalized medical opinion as to how the reported work
incident of July 17, 2015 caused or aggravated appellant’s condition. Thus, this opinion is of
limited probative value on the issue of causal relationship.14 A medical opinion is especially
needed in the case as the record reflects appellant has preexisting back conditions.15
In an August 3, 2015 report and work status report, Dr. Kim noted the date of injury of
July 17, 2015 and that he developed low back pain after lifting heavy boxes at work. A
diagnosis of low back pain and lumbar vertebral traumatic wedge compression fracture was
provided and appellant was placed off work from August 3 through 14, 2015. In an August 4,
2015 report, Dr. Kim indicated that appellant has mild-to-moderate compression fracture of T12
and mild L1 compression fracture. He indicated that the T12 compression fracture appeared
worse in comparison to July 8, 2015. Dr. Kim diagnosed low back pain and lumbar vertebral
traumatic wedge compression fracture and placed appellant off work from August 3
through 14, 2015. Dr. Kim, however, failed to provide an opinion as to how the reported work
incident of July 17, 2015 caused or aggravated appellant’s condition. As noted, the Board has
held that medical evidence which does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.16 Thus,
Dr. Kim’s opinion is of limited probative value.
Appellant also claimed a right shoulder condition. In a July 22, 2015 work status report,
Dr. Woodworth diagnosed right rotator cuff syndrome and placed appellant on modified activity
from July 22 through August 30, 2015. In his July 22, 2015 report, Dr. Woodworth diagnosed
right shoulder impingement syndrome and loose body subacromial space. He noted that
appellant had pain and loss of motion of the right shoulder for three months. While he indicated
there was no history of trauma, but an aggravation at work, Dr. Woodworth did not discuss what
work duties aggravated appellant’s shoulder condition or mention the July 17, 2015 work
incident. He also did not offer any opinion regarding the cause of appellant’s right shoulder
13

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
supra note 12.
14

Supra note 8.

15

See B.T., Docket No. 13-138 (issued March 20, 2013).

16

Supra note 12.

8

condition. Dr. Woodworth’s subsequent report of August 5, 2015, also failed to mention the
July 17, 2015 work incident or offer an opinion regarding the cause of appellant’s right shoulder
condition. Thus, his reports are insufficient to establish appellant’s claim.17
MRI scan reports of appellant’s shoulder and thoracic and lumbar spine were submitted,
which addressed appellant’s conditions. However, the diagnostic test results are of limited
probative value as they fail to contain an opinion addressing whether the diagnosed conditions
were caused or aggravated by the accepted employment incident.18
It is appellant’s burden of proof to submit medical evidence of sufficient probative value
to establish the claim for compensation. For the reasons discussed, he has failed to meet his
burden of proof in this case.
On appeal, appellant generally argues that the evidence was not properly analyzed. The
Board has reviewed the evidence of record and finds that there is no rationalized medical opinion
establishing a diagnosed condition causally related to the July 17, 2015 employment incident.
Appellant has failed to meet his burden of proof.
The Board notes that the record contains a partial Form CA-16 dated July 17, 2015. If an
employing establishment properly executes a Form CA-16, which authorizes medical treatment
as a result of an employee’s claim for an employment-related injury, the CA-16 form creates a
contractual obligation, which does not involve the employee directly, to pay for the cost of the
examination or treatment regardless of the action taken on the claim.19 The record is silent as to
whether OWCP paid for the cost of appellant’s examination or treatment for the period noted on
the form. Upon return of the case record to OWCP, it should further evaluate this aspect of the
case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,20
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.21 To be entitled to a merit review
17

See supra note 8.

18

See id.

19

See R.P., Docket No. 16-0498 (issued July 5, 2016); Tracy P. Spillane, 54 ECAB 608 (2003).

20

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
21

20 C.F.R. § 10.606(b)(3).

9

of an OWCP decision denying or terminating a benefit, a claimant’s application for review must
be received within one year of the date of that decision.22 When a claimant fails to meet one of
the above standards, OWCP will deny the application for reconsideration without reopening the
case for review on the merits.23
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration
without further merit review. The underlying issue in this case is whether appellant has
submitted sufficient evidence relevant to the issue of causal relationship of his diagnosed back,
right shoulder, and hypertension conditions. This is a medical issue. Appellant failed to submit
any relevant and pertinent new evidence in support of his reconsideration request. The March 2,
2016 letter from Dr. Hwang, while new, failed to offer an opinion on causal relationship.
Dr. Hwang merely indicated that he evaluated appellant after a July 17, 2015 work-related injury
and diagnosed appellant with lumbar strain and shoulder strain. The submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.24
Furthermore, appellant neither showed that OWCP erroneously applied or interpreted a
specific point of law nor advanced a relevant legal argument not previously considered by
OWCP. Because he failed to meet one of the standards enumerated under section 8128(a) of
FECA, he was not entitled to further merit review of his claim.25 OWCP did not abuse its
discretion in refusing to reopen his claim for a review on the merits.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an injury on
July 17, 2015 causally related to the accepted employment incident. Furthermore, the Board
finds that OWCP properly denied appellant’s request for reconsideration of the merits of his
claim under 5 U.S.C. § 8128(a).

22

Id. at § 10.607(a).

23

Id. at § 10.608(b).

24

See M.D., Docket No. 16-0745 (issued February 8, 2017); Edward Matthew Diekemper, 31 ECAB 224,
225 (1979).
25

See A.M., Docket No. 16-0499 (issued June 28, 2016); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB
630 (2006); A.K., Docket No. 09-2032 (issued August 3, 2010) (when an application for reconsideration does not
meet at least one of the three requirements enumerated under section 10.606(b)(2), OWCP will deny the application
for reconsideration without reopening the case for a review on the merits).

10

ORDER
IT IS HEREBY ORDERED THAT the June 2 and January 26, 2016 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 10, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

